Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.30 Page 1 of 8




                                                                      Page 30
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.31 Page 2 of 8




                                                                      Page 31
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.32 Page 3 of 8




                                                                      Page 32
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.33 Page 4 of 8




                                                                      Page 33
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.34 Page 5 of 8




                                                                      Page 34
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.35 Page 6 of 8




                                                                      Page 35
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.36 Page 7 of 8




                                                                      Page 36
Case 2:20-cv-00240-TOR   ECF No. 1-2   filed 07/02/20   PageID.37 Page 8 of 8




                                                                      Page 37
